DETAILED ACTION
This Office Action is responsive to the Amendment filed 2 March 2022.  Claims 1, 

3, 6, 9, 13, 14 and 16-27 are now pending.  The Examiner acknowledges the 

amendments to claims 1, 3, 6, 9, 13, 14 and 16-20, as well as the cancellation of claims 

2, 4, 5, 7, 8, 10-12 and 15 and the addition of claims 21-27.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2 March 2022.  These drawings are acceptable.

Claim Objections
4.	Claims 1, 3, 17 and 19 are objected to because of the following informalities: claim 1 in lines 2-5 contains dashes between some words and it is unclear if these instances are typographical errors or intended.  It appears that they should be deleted and were likely leftover from previous claim amendments.  Also in claim 1 at line 11, “source--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 9, 13, 14 and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 2 recites that the at least one top transcutaneous irradiation module consists of at least one top irradiation source, so it is unclear if “at least one top pulsed laser source” recited at line 7 is  “the at least one top irradiation source” of line 3 as line 3 states that the at least one top transcutaneous irradiation module consists of at least one top irradiation source.  For purposes of examination, and in light of the specification, since the transitional phrase “consisting of” in the claim is followed by “at least,” “consisting of at least” will be construed as open-ended along the lines of “comprised of”.  
Claim 1 at line 5 recites that the at least one bottom transcutaneous irradiation module consists of at least one bottom irradiation source, so it is unclear if “at least one bottom pulsed laser source” recited at line 8 is  “the at least one bottom irradiation source” of line 5 as line 5 states that the at least one bottom transcutaneous irradiation module consists of at least one bottom irradiation source.  
At line 10 of claim 1, it is unclear if “an overall modulation frequency” implies an applied frequency for each of the top and bottom irradiation sources or just one frequency for both of the top and bottom irradiation sources.
At line 4 of claim 9, it is unclear if “a pulsed laser source” is the same as or different than “at least one top pulsed laser source” and “at least one bottom pulsed laser source” recited at lines 7-8 of claim 1 from which it depends.  
At line 5 of claim 9, it is unclear if “a laser source” is the same as or different than “at least one top pulsed laser source” and “at least one bottom pulsed laser source” recited at lines 7-8 of claim 1 from which it depends.  
  Claim 16 is indefinite as it appears that “the module for synchronizing emissions” in fact synchronizes the emissions and the irradiation modules are responsible for producing beams.  However, claim 16 has been amended to recite “beams emitted by the synchronization module” which is indefinite in light of the specification which appears to disclose that the beams are emitted by the irradiation modules.  
At line 5 of claim 16, it is unclear if “an overall modulation frequency” is the same as or different than “an overall modulation frequency” recited in claim 1.  
Claim 18 at line 1 recites the limitation "the at least one of the top or bottom transcutaneous irradiation modules".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is indefinite as it recites “[t]he device according to claim 1, or the system according to claim 19” which presents each in the alternative, however the system of claim 19 also incorporates the device of claim 1.  Claim 21 is indefinite for the same reasons and is also dependent thereof.  
Claim 25 at line 1 recites the limitation "the overall modulation frequency applied the top irradiation sources".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 at line 2 recites the limitation "the top irradiation sources".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 at line 2 recites the limitation "the overall modulation frequency applied the bottom irradiation sources".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 at line 3 recites the limitation "the bottom irradiation sources".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26 at line 3, it is unclear what functional/structural meaning/limitation is implied by the term “intrinsic”.  
Regarding claim 26 at line 5, it is unclear what functional/structural meaning/limitation is implied by the term “extrinsic”.  

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1, 9, 13, 14, 16, 17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Benedict (U.S. Pub. No. 2005/0024853).  Regarding claim 1, Thomas-Benedict discloses a transcutaneous irradiation light wrap device 111, comprising: a top portion (where element 115C/115-1 resides) suitable for positioning on a head of a user (“at or adjacent to a known or suspected acupuncture point or meridian AP” [0028]; both of which have locations in the head) and including at least one top transcutaneous irradiation module consisting of at least one top irradiation source (light delivery element 115C/115-1) (Fig. 10 and [0027]); and, a bottom portion (where element 115-2/115/3 resides) suitable for being positioned on an abdomen of the user (“at or adjacent to a known or suspected acupuncture point or meridian AP” [0028]; both of which have locations in the abdomen) and including at least one bottom transcutaneous irradiation module consisting of at least one bottom irradiation source (light delivery element 115-2/115/3) (Fig. 10 and [0027]), wherein the at least one top transcutaneous irradiation module comprises at least one top pulsed laser source and the at least one bottom transcutaneous irradiation module comprises at least one bottom pulsed laser source ([0013], [0018], [0027] and [0028]), and wherein application of an overall modulation frequency to the at least one top irradiation source and to the at least one bottom irradiation source via light delivery control module 117 [0027] subjects the at least one top pulsed laser source and the at least one bottom pulsed laser source to a double pulse (peripheral and central light delivery element, 115-1 – 115-3 and 115C are activated and deliver light in one or more selected wavelength ranges … and allows simultaneous delivery to multiple sites, which would cover “a double pulse” as each would receive a pulse simultaneously - [0028] and [0038]).  Regarding claim 9, the at least one top transcutaneous irradiation module and the at least one bottom transcutaneous irradiation module each comprise at least: a pulsed laser source generating a beam emitting in the infrared spectrum ([0012], [0013], [0018] and [0036]); a light-emitting diode or a laser source generating a beam emitting in the red spectrum ([0012] and [0038]), and; a light-emitting diode generating a beam emitting in the infrared spectrum ([0012] and [0013]). Regarding claim 13, the at least one top transcutaneous irradiation module and the at least one bottom transcutaneous irradiation module each further comprise a magnet or an electromagnet 116 generating a static magnetic field (Fig. 10 and [0029]).  Regarding claim 14, the magnet or an electromagnet 116 generating a static magnetic field comprises a ring shape (Fig. 10 and [0029]) to be arranged perpendicular to a plane of which a transcutaneous irradiation is generated by the at least one top irradiation source and the at least one bottom irradiation source due to the ring-shaped nature of the magnet and the magnetic field gradient of a ring magnet - [0027] and [0029]).  Regarding claim 16 and in view of its indefinite nature, the device comprises a module for synchronizing the emissions of the transcutaneous irradiation module of the top portion with the emissions of the transcutaneous irradiation module of the bottom portion [0030], said beams being transmitted at an overall modulation frequency: of about 9 to 11 Hz [0035].  Regarding claim 17, at least two top transcutaneous irradiation modules 111 are configured to be in contact with the head of the user, and at least two bottom transcutaneous irradiation modules 111 are configured to be in contact with the abdomen of the user (Fig. 10 and [0030]; light delivery modules 111 can be ganged together with one or more additional similar light delivery modules to cover a surface region of the patient’s body lager than can be covered by a single light delivery module).  Regarding claim 19, Thomas-Benedict discloses a system 150 comprising the device according to claim 1 (Figs. 1 and 19 and [0012] and [0045]), also comprising a control console 151 including a control interface (computer/processor) for configuring parameters of each of the at least one top irradiation source or bottom irradiation source [0045] and a communication interface (driver module) for providing digital control instructions to said device [0045].   Regarding claims 20 and 21, Thomas-Benedict discloses the device according to claim 1, or the system according to claim 19, configured for prevention or treatment of neurological disorders and/or neurodegenerative diseases (Alzheimer’s - [0038]). Regarding claims 22-24, the overall modulation frequency is around 10 Hz [0035].

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Benedict (U.S. Pub. No. 2005/0024853).  Regarding claim 25, Thomas-Benedict discloses applicant of overall modulation frequencies that are different across the irradiation devices ([0035] and [0036]).  Thomas-Benedict does not disclose explicitly that the overall modulation frequency applied to the top irradiation sources is different than that applied to the bottom irradiation sources.  However, application of an overall modulation frequency to the top irradiation sources that varies from that the bottom irradiation sources would be obvious in light of the fact that Thomas-Benedict specifically discloses that the light sources emit at different wavelengths given the general area of treatment (which can change over a session) [0037] and moreover, frequencies of application of the magnetic irradiation can be varied based on the type of treatment and time interval desired [0035].  
22.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Benedict (U.S. Pub. No. 2005/0024853) and in view of De Taboada et al. (U.S. Pub. No. 2010/0204762).  Regarding claim 3, Thomas-Benedict discloses that the top and bottom pulsed laser source generate a beam emitting in the infrared spectrum, said beam having a wavelength between 700 and 1200 nanometres [0012] and a pulse train with a voltage between 2 and 5 volts inclusive [0045].  However, Thomas-Benedict fails to disclose that the pulse train further comprises: a pulse duration between 20 and 200 nanoseconds, a pulse train repetition frequency between 1 and 25 kHz inclusive and an impulse power of between 1 and 7 watts inclusive.  De Taboada et al. (hereinafter De Taboada) discloses a device for sequentially providing light therapy treatment to a head of an individual, as likewise taught by Thomas-Benedict, wherein a pulse train comprises: a pulse duration between 20 and 200 nanoseconds [0171], a pulse train repetition frequency between 1 and 25 kHz inclusive [0171] and an impulse power of between 0.5 and 12 watts inclusive ([0139] and [0153]) to provide variable, subdermal treatment that is effective without causing thermal damage ([0153] and [0171]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed a beam for providing light therapy as taught by Thomas-Benedict, to have a pulse train with parameters as disclosed by De Taboada, as Thomas-Benedict recognizes the therapeutic effects of phototherapy [0048] and De Taboada discloses that the suggested parameters provide variable, subdermal treatment that is effective without causing thermal damage ([0153] and [0171]).  Regarding claim 6, while Thomas-Benedict in view of De Taboada does not disclose explicitly that the repetition frequency of the beam generated by the laser source is between 10 and 15 kHz, De Taboada makes obvious such a range as De Taboada discloses that the repetition frequency of the beam generated by the laser source is 100 Hz to 100 kHz [0171], which encompasses the claimed range, and further teaches that such a range enables a biological response time, yet prevents overheating of tissue [0171].  

Allowable Subject Matter
23.	Claims 18, 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
24.	Applicant’s arguments filed 2 March 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

25.	Applicant’s arguments filed 2 March 2022 with respect to the rejection of claims 17 and 18 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 17 and 18 under 35 U.S.C. 101 has been withdrawn in light of the amendments.

26.	Applicant’s arguments filed 2 March 2022 with respect to the rejection of claims 1, 2 and 8-20 under 35 U.S.C. 102(a)(1) citing Thomas-Benedict and claims 3-7 under 35 U.S.C. 103 citing Thomas-Benedict in view of De Taboada have been fully considered and are not persuasive.  In the interview conducted 25 February 2022, an indication was given by the examiner that “a double pulse” as claimed would appear to distinguish over the prior art of record.  Upon further consideration with more time to consult Applicant’s specification, it was found that a broader meaning of how a “double pulse” could be defined was given.  Additionally, as noted above, the claim as a whole is indefinite and the lack of clarity with respect to “an overall modulation frequency” did not further aid defining “a double pulse” as construed during examination.  While Applicant contends that Thomas-Benedict does not disclose the claim as written, Fig. 10 of the prior art anticipates the newly amended claim language as outlined above, and a double pulse is loosely defined in the specification as a result of beams of the LEDs/laser sources being synchronized and/or transmitted (see [0037]-[0039] of the instant publication).  Thus, Thomas-Benedict’s teaching that the light delivery elements are activated and deliver light in one or more selected wavelength ranges … and allow simultaneous delivery to multiple sites, would cover “a double pulse” as each would receive a pulse simultaneously ([0028] and [0038]).  It is noted that new claims 26 and 27, though indefinite, were more along the lines of what the examiner anticipated “a double pulse” to cover.  In view of the foregoing, the rejections under 35 U.S.C. 102(a)(1) citing Thomas-Benedict and 35 U.S.C. 103 citing Thomas-Benedict in view of De Taboada have been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791